EXHIBIT 10.1
 
SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT
 
This Second Amendment to Loan and Security Agreement (this “Amendment”) is
entered into as of May 10, 2013, by and between EAST WEST BANK (“Bank”) and CAS
Medical Systems, Inc. (“Borrower”).
 
RECITALS
 
Borrower and  Bank are parties to that certain Loan and Security Agreement dated
as of July 31, 2012 (as amended from time to time, including by that certain
First Amendment to Loan and Security Agreement dated as of August 31, 2012,
collectively, the “Agreement”).  The parties desire to amend the Agreement in
accordance with the terms of this Amendment.
 
NOW, THEREFORE, the parties agree as follows:
 
1.   The following defined terms in Exhibit A of the Agreement hereby are added,
amended or restated as follows:
 
“Credit Card Services Sublimit” means a sublimit for corporate credit cards and
e-commerce or merchant account services under the Revolving Line not to exceed
One Hundred Fifty Thousand Dollars ($150,000.00).
 
“Interest-Only End Date” means July 31, 2014.


“Revolving Line” means a Credit Extension of up to Two Million Dollars
($2,000,000.00) (inclusive of the aggregate limits of the corporate credit cards
issued to Borrower and merchant credit card processing reserves under the Credit
Card Services Sublimit).


“Revolving Maturity Date” means July 31, 2014.


“Second Amendment Date” means May 10, 2013.


“Term Loan Maturity Date” means July 31, 2016.


2.   Section 2.1(b)(i) of the Agreement hereby is amended and restated in its
entirety to read as follows:
 
“(i)           Amount.  Subject to and upon the terms and conditions of this
Agreement, including an audit of the Collateral, the results of which shall be
satisfactory to Bank in its sole discretion, Borrower may request Advances in an
aggregate outstanding amount not to exceed the lesser of (A) the Revolving Line
or (B) the Borrowing Base, less the aggregate limits of the corporate credit
cards issued to Borrower and merchant credit card processing reserves under the
Credit Card Services Sublimit.  Amounts borrowed pursuant to this Section 2.1(b)
may be repaid and reborrowed at any time without penalty or premium prior to the
Revolving Maturity Date, at which time all Advances under this Section 2.1(b)
shall be immediately due and payable.”
 
3.   New Sections 2.1(b)(iii) and (iv) hereby are added to the Agreement to read
as follows:
 
“(iii)           Credit Card Services Sublimit.  Subject to the terms and
conditions of this Agreement, Borrower may request corporate credit cards and
standard and e-commerce merchant account services from Bank (collectively, the
“Credit Card Services”).  The aggregate limit of the corporate credit cards and
merchant credit card processing reserves shall not exceed the Credit Card
Services Sublimit, provided that availability under the Revolving Line shall be
reduced by the aggregate limits of the corporate credit cards issued to Borrower
and merchant credit card processing reserves.  In addition, Bank may, in its
sole discretion, charge as Advances any amounts that become past due to Bank in
connection with the Credit Card Services.  The terms and conditions (including
repayment and fees) of such Credit Card Services shall be subject to the terms
and conditions of the Bank’s standard forms of application and agreement for the
Credit Card Services, which Borrower hereby agrees to execute.
 
 

--------------------------------------------------------------------------------

 
(iv)           Collateralization of Obligations Extending Beyond Maturity.  If
Borrower has not secured to Bank’s satisfaction its obligations with respect to
any Credit Card Services that may extend beyond the Revolving Maturity Date,
then, effective as of the Revolving Maturity Date, the balance in any deposit
accounts held by Bank and the certificates of deposit or time deposit accounts
issued by Bank in Borrower’s name (and any interest paid thereon or proceeds
thereof, including any amounts payable upon the maturity or liquidation of such
certificates or accounts), shall automatically secure such obligations to the
extent of the then continuing or outstanding Credit Card Services; provided,
however, that if there are insufficient balances in such accounts to secure such
obligations, Borrower shall immediately deposit such additional funds as are
necessary to fully secure such obligations.  Borrower authorizes Bank to hold
such balances in pledge and to decline to honor any drafts thereon or any
requests by Borrower or any other Person to pay or otherwise transfer any part
of such balances for so long as the Credit Card Services are outstanding or
continue.”
 
4.   Section 2.1(c)(i) of the Agreement hereby is amended and restated in its
entirety to read as follows:
 
“(i)           On the Closing Date, Bank made a term loan (the “Closing Date
Term Loan”) to Borrower in the amount of Three Million Five Hundred Thousand
Dollars ($3,500,00.00).  Subject to and on the terms and conditions of this
Agreement, on the Second Amendment Date, or as soon thereafter as practical,
Bank shall make an additional term loan (the “Second Amendment Term Loan” and,
collectively with the Closing Date Term Loan, the “Term Loan”), to Borrower in
the amount of One Million Five Hundred Thousand Dollars ($1,500,00.00), which
amount shall be used for working capital.”
 
5.   Section 2.3(a)(ii) of the Agreement hereby is amended and restated in its
entirety to read as follows:
 
“(ii)           Term Loan.  Except as set forth in Section 2.3(b), the Term Loan
shall bear interest, on the outstanding daily balance thereof, at a fixed per
annum rate equal to two and one-half percent (2.50%) above the Prime Rate fixed
on the Closing Date.”
 
6.   Section 6.2(ii) of the Agreement hereby is amended and restated in its
entirety to read as follows:
 
“(ii) [reserved];”
 
7.   Section 6.7(a) of the Agreement hereby is amended and restated in its
entirety to read as follows:
 
“(a)           Tangible Net Worth.  Tangible Net Worth, measured at the end of
each calendar quarter, shall not be more than One Million Dollars
($1,000,000.00) below projected Tangible Net Worth, as set forth in the
financial projections provided to, and approved by, Bank on or immediately prior
to the Second Amendment Date and thereafter in accordance with Section 6.2
hereof.”
 
8.   Section 6.7(b) of the Agreement hereby is amended and restated in its
entirety to read as follows:
 
“(b)           Minimum Tangible Net Worth.  Tangible Net Worth shall increase by
not less than Five Million Dollars ($5,000,000.00) in net cash by the end of the
fourth (4th) calendar quarter of 2013, as set forth in the projections provided,
and approved by, Bank on or immediately prior to the Second Amendment Date and
thereafter in accordance with Section 6.2 hereof.”
 
9.   Section 6.7(d) of the Agreement hereby is amended and restated in its
entirety to read as follows:
 
“(d)           Intentionally Omitted.”
 
 
2

--------------------------------------------------------------------------------

 
10.   Section 9.1(b) of the Agreement hereby is amended and restated in its
entirety to read as follows:
 
“(b)           Demand that Borrower  (i) deposit cash with Bank in an amount
equal to the amount of any Letters of Credit and/or outstanding Credit Card
Services remaining undrawn, as collateral security for the repayment of any
future drawings under such Letters of Credit and any outstanding Credit Card
Services, and (ii) pay in advance all Letter of Credit fees scheduled to be paid
or payable over the remaining term of the Letters of Credit and all Credit Card
Services fees, and Borrower shall promptly deposit and pay such amounts;”
 
11.   Exhibits D and E to the Agreement hereby are replaced in their entireties
with Exhibits D and E attached hereto.
 
12.   No course of dealing on the part of Bank or its officers, nor any failure
or delay in the exercise of any right by Bank, shall operate as a waiver
thereof, and any single or partial exercise of any such right shall not preclude
any later exercise of any such right.  Bank’s failure at any time to require
strict performance by Borrower of any provision shall not affect any right of
Bank thereafter to demand strict compliance and performance.  Any suspension or
waiver of a right must be in writing signed by an officer of Bank.
 
13.   Unless otherwise defined, all initially capitalized terms in this
Amendment shall be as defined in the Agreement.  The Agreement, as amended
hereby, shall be and remain in full force and effect in accordance with its
respective terms and hereby is ratified and confirmed in all respects.  Except
as expressly set forth herein, the execution, delivery, and performance of this
Amendment shall not operate as a waiver of, or as an amendment of, any right,
power, or remedy of Bank under the Agreement, as in effect prior to the date
hereof.
 
14.   Borrower represents and warrants that the Representations and Warranties
contained in the Agreement are true and correct as of the date of this
Amendment, and that no Event of Default has occurred and is continuing.
 
15.   As a condition to the effectiveness of this Amendment, Bank shall have
received, in form and substance satisfactory to Bank, the following:
 
(a) this Amendment, duly executed by Borrower;
 
(b) a Corporate Borrowing Certificate with respect to incumbency and resolutions
authorizing the execution and delivery of this Amendment, substantially in the
form attached hereto;
 
(c) a facility fee in the amount of $11,250, which may be debited from any of
Borrower's accounts;
 
(d) a warrant to purchase stock, in form and content reasonably acceptable to
Bank;
 
(e) all reasonable Bank Expenses incurred through the date of this Amendment,
which may be debited from any of Borrower's accounts; and
 
(f) such other documents, and completion of such other matters, as Bank may
reasonably deem necessary or appropriate.
 
16.   This Amendment may be executed in two or more counterparts, each of which
shall be deemed an original, but all of which together shall constitute one
instrument.  This Amendment may be executed and delivered by facsimile or other
electronic image transmission and such signatures shall be valid and binding for
all purposes.

 
 
[Balance of Page Intentionally Left Blank]
 
 
3

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the first
date above written.
 
 
 

 
CAS Medical Systems, Inc.
         
By:  /s/ Jeffery A. Baird                               
     
Title:    CFO                                                  
         
EAST WEST BANK
         
By:  /s/ Linda S. LeBeau                               
     
Title:  Managing Director, Life Sciences       































 
































[Signature Page to Second Amendment to Loan and Security Agreement]
 
 
4

--------------------------------------------------------------------------------

 
CORPORATE BORROWING CERTIFICATE
 
 

Borrower: CAS Medical Systems, Inc.      Date:  May 10, 2013 Bank:   East West
Bank              

 
 
I hereby certify as follows, as of the date set forth above:
 
1.  I am the Secretary, Assistant Secretary or other officer of the
Borrower.   My title is as set forth below.


2.  Borrower’s exact legal name is set forth above.  Borrower is a corporation
existing under the laws of the State of _____________.  [print name of state]


3.  Attached hereto are true, correct and complete copies of Borrower’s
[Articles/Certificate] of Incorporation (including amendments), as filed with
the Secretary of State of the state in which Borrower is incorporated as set
forth in paragraph 2 above.  Such [Articles/Certificate] of Incorporation have
not been amended, annulled, rescinded, revoked or supplemented, and remain in
full force and effect as of the date hereof.


4.  The following resolutions were duly and validly adopted by Borrower’s Board
of Directors at a duly held meeting of such directors (or pursuant to a
unanimous written consent or other authorized corporate action).  Such
resolutions are in full force and effect as of the date hereof and have not been
in any way modified, repealed, rescinded, amended or revoked, and Bank may rely
on them until Bank receives written notice of revocation from Borrower.


Resolved, that any one of the following officers or employees of Borrower, whose
names, titles and signatures are below, may act on behalf of Borrower:
 
 
Name
 
 
Title
 
 
Signature
Authorized to Add or Remove Signatories
     
□
 
     
□
 
     
□
 
     
□
 





Resolved Further, that any one of the persons designated above with a checked
box beside his or her name may, from time to time, add or remove any individuals
to and from the above list of persons authorized to act on behalf of Borrower.


Resolved Further, that such individuals may, on behalf of Borrower:


Borrow Money.  Borrow money from East West Bank (“Bank”).
Execute Loan Documents.  Execute any loan documents Bank requires.
Grant Security.  Grant Bank a security interest in any of Borrower’s assets.
Negotiate Items.  Negotiate or discount all drafts, trade acceptances,
promissory notes, or other indebtedness in which Borrower has an interest and
receive cash or otherwise use the proceeds.
Letters of Credit.  Apply for letters of credit from Bank.
 
 
- 1 -

--------------------------------------------------------------------------------

 
Issue Warrants.  Issue warrants for Borrower’s capital stock.
Further Acts.  Designate other individuals to request advances, pay fees and
costs and execute other documents or agreements (including documents or
agreement that waive Borrowers right to a jury trial) they believe to be
necessary to effectuate such resolutions.


Resolved Further, that all acts authorized by the above resolutions and any
prior acts relating thereto are ratified.


5.  The persons listed above are Borrower’s officers or employees with their
titles and signatures shown next to their names.


CAS Medical Systems, Inc.


By:                                                      
Name:                                                               
Title:                                                               




*** If the Secretary, Assistant Secretary or other certifying officer executing
above is designated by the resolutions set forth in paragraph 4 as one of the
authorized signing officers, this Certificate must also be signed by a second
authorized officer or director of Borrower.




I, the ___________________ of Borrower, hereby certify as to paragraphs 1
through 5 above, as of the date set forth above.
          [print title]
 
By:                                                      
Name:                                                               
Title:                                                               





 
 
 

--------------------------------------------------------------------------------

 
EAST WEST BANK
Member FDIC
 
ITEMIZATION OF AMOUNT FINANCED
DISBURSEMENT INSTRUCTIONS
(Term Loan)
 
Name(s):  CAS Medical Systems,
Inc.                                                                                                                     Date:
May 10, 2013
   
$
credited to deposit account No. ___________ when the Term Loan is requested or
disbursed to Borrower by cashiers check or wire transfer
   
Amounts paid to others on your behalf:
$
to East West Bank for Loan Fee
$
to East West Bank for Document Fee
$
to East West Bank for accounts receivable audit (estimate)
$
to Bank counsel fees and expenses
$
to _______________
$
to _______________
$
TOTAL (AMOUNT FINANCED)
   

Upon consummation of this transaction, this document will also serve as the
authorization for East West Bank to disburse the loan proceeds as stated above.
 

           
Signature
 
Signature
     



 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT D


BORROWING BASE CERTIFICATE
 
Borrower:  CAS Medical Systems, Inc.
 
Bank:
East West Bank
       
Commitment Amount:   $2,000,000.00
         
2350 Mission College Blvd., Suite 988
     
Santa Clara, CA 95054
     
Fax:  (408) 588-9688
ACCOUNTS RECEIVABLE
   
1.       Accounts Receivable Book Value as of
   
2.       Additions (please explain on reverse)
   
3.       TOTAL ACCOUNTS RECEIVABLE AS OF _______________
 
$___________
     
ACCOUNTS RECEIVABLE DEDUCTIONS (without duplication)
   
4.       Amounts over 90 days
$___________
 
5.       Credit Balances over 90 days
$___________
 
6.       Balance of 25% over 90 day
$___________
 
7.       Concentration limits 25%
$___________
 
8.       Foreign Accounts
$___________
 
9.       Governmental Accounts
$___________
 
10.     Contra Accounts
$___________
 
11.     Promotion or Demo Accounts
$___________
 
12.     Intercompany/Employee Accounts
$___________
 
13.     Not Yet Billed/Deposit Held
$___________
 
14.     Accounts in Dispute
$___________
 
15.     Doubtful Accounts
$___________
 
16.     Retentions/Hold-backs
$___________
 
17.     Other (please explain below)
$___________
 
18.     TOTAL ACCOUNTS RECEIVABLE DEDUCTIONS
 
$___________
19.     Eligible Accounts (#3 minus #18)
$___________
 
20.     LOAN VALUE OF ACCOUNTS RECEIVABLE(80.00% of #19)
$___________
     
BALANCES
   
21.     Maximum Loan Amount
$2,000,000.00
 
22.     Total Funds Available (Lesser of #20 or #21)
 
$___________
23.     Outstanding under Sublimits (if any)
 
$___________
24.     Present balance owing on Line of Credit
 
$___________
25.     Reserve Position (#22 minus #23 and #24)
 
$___________
     

The undersigned represents and warrants that the foregoing is true, complete and
correct, and that the information reflected in this Borrowing Base Certificate
complies with the representations and warranties set forth in the Loan and
Security Agreement between the undersigned and East West Bank.
 
Comments:
     
BANK USE ONLY
 
 Rec’d By:          _____________________________________
 Date:                  _____________________________________
 Reviewed By:    _____________________________________
 Date:                  _____________________________________
 
 
 
 
 
 
 
___________________________
Authorized Signer

 
 
 
 
 

--------------------------------------------------------------------------------

 
EXHIBIT E


COMPLIANCE CERTIFICATE
 
Please send all Required Reporting to:                                     East
West Bank
2350 Mission College Blvd., Suite 988
Santa Clara, CA 95054
Fax: (408) 588-9688
 
FROM:
CAS Medical Systems, Inc.

 
The undersigned authorized Officer of CAS Medical Systems, Inc. (“Borrower”),
hereby certifies that in accordance with the terms and conditions of the Loan
and Security Agreement between Borrower and Bank (as amended from time to time,
the "Agreement"), (i) Borrower is in complete compliance for the period ending
______________  with all required covenants, including without limitation the
ongoing registration of intellectual property rights in accordance with Section
6.8, except as noted below and (ii) all representations and warranties of
Borrower stated in the Agreement are true and correct in all material respects
as of the date hereof.  Attached herewith are the required documents supporting
the above certification.  The Officer further certifies that these are prepared
in accordance with Generally Accepted Accounting Principles (GAAP) and are
consistently applied from one period to the next except as explained in an
accompanying letter or footnotes.
 
Please indicate compliance status by circling Yes/No under "Complies" or
"Applicable" column.
 
REPORTING COVENANTS
 
REQUIRED
 
COMPLIES
 
Company Prepared Monthly F/S; Compl. Cert.
Monthly, within 30 days
YES
NO
Borrowing Base Cert., A/R & A/P Agings
Monthly, within 30 days
YES
NO
Annual Business Plan (incl. operating budget)/Projections (detailed monthly)
By 1/31
YES
NO
Intellectual Property Report
Quarterly within 30 days
YES
NO
Audit
 
Initial and Semi-annual
 
YES
 
NO
 
10-Q
Quarterly, within 5 days of SEC filing (50 days)
YES
NO
10-K
 
Annually, within 5 days of SEC filing (95 days)
 
YES
 
NO
 
Total amount of Borrower's cash and
Amount: $ ______________ 
YES
NO
investments
     
Total amount of Borrower's cash and
Amount: $ ______________ 
YES
NO
investments maintained with Bank
     



FINANCIAL/MILESTONE COVENANTS
 
REQUIRED
 
ACTUAL
 
COMPLIES
 
TNW (measured quarterly)
Variance not greater than $1MM from projections as provided in the Agreement
$____________
YES
NO
Minimum TNW
Increase to TNW by not less than $5MM in net cash by the end of the fourth (4th)
quarter of 2013, per projections as provided in the Agreement
$____________
YES
NO
FDA 501K approval – Next-Generation Vital Signs Monitor
9/30/13
______________
YES
NO



 
Please Enter Below Comments Regarding Violations:
 
______________________________
______________________________